ORDER

Violeta Kinolli, a native and citizen of Albania residing in Michigan, challenges the constitutionality of 8 C.F.R. § 1003.1(a)(7), by which the Board of Immigration Appeals (“BIA”) affirmed the Immigration Judge’s denial of her application for asylum, withholding of removal, and voluntary departure. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
On March 3, 1997, Kinolli was admitted into the United States as a non-immigrant “visitor for pleasure” until September 2, 1997. Kinolli remained in the United States beyond September 2, 1997, and the Immigration and Naturalization Service (“INS”) instituted removal proceedings on that basis in 1998. Kinolli applied for asylum and for withholding of deportation. At a July 7,1998, master calendar hearing, Kinolli conceded the issue of removability and acknowledged that she was applying for asylum, withholding of removal, and voluntary departure. On August 20, 1999, the Immigration Judge (“IJ”) conducted a hearing at which Kinolli testified in support of her applications. The IJ subsequently denied all applications and ordered her removed to Albania. The BIA affirmed the IJ’s decision without opinion. Kinolli now petitions this court for review.
Because Kinolli does not present any reason to depart from that holding, the petition for review is denied.